DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 01 February 2022.
Claims 1, 9 and 14 are amended.
Claims 7-8, 18 and 20 are cancelled.
Claim 22 is newly added.
Claims 1-6, 9-17, 19 and 21-22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn 09 March 2022 has been entered.

Response to Arguments
Applicant's arguments filed 01 February 2022 have been fully considered but they are not persuasive.
Claim Rejections – 35 U.S.C. §112
Claims 1 and 14 have been amended to remove the offending language rendering the prior 112 rejections against it moot. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s). New 112 rejections are presented.
Claim Rejections – 35 U.S.C. §101
Step 2A Prong 1
Applicant argues that the newly amended features of Claim 1 cannot be characterized as mere mathematical concepts, methods of organizing human activities, or mental processes and is eligible for patenting. Examiner respectfully disagrees. Examiner notes that while some elements of the newly amended features may not be directed to an abstract idea, this fact itself does not render the entire claim eligible, the claim is still directed to an abstract idea but may additionally contain elements that do not integrate the abstract idea into a practical application. After determining this the analysis of the claims proceeds to step 2A prong 2 of the 101 analysis (See 
Applicant argues that their case is similar to McRO. This court case is directed to improvements to the functioning of a computer or to a technology or technical field. In McRO, improvements to the then done by hand animation technology whereby each person performed hand drawn animation differently into a consistent implementation by rules on a computer. Applicant’s invention would be performed the same in person as on a computer and thus is mere instructions to perform the abstract idea on a computer. The case of McRO does not apply to the applicant’s claims. Furthermore, the case of McRO dealt with analysis under Step 2A prong 2 and not Step 2A prong 1 as applicant appears to argue with how they grouped their arguments (the argument is present under a grouping labelled “First Prong…”).
Step 2A Prong 2
Applicant argues that two of the determining steps cause Claim 1 to be integrated into a practical application. Examiner respectfully disagrees. The 2019 PEG states that "Examiners evaluate integration [of the judicial exception] into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements beyond the judicial exception (emphasis added). The elements which recite the judicial exception cannot also serve to integrate the judicial exception into a practical application.
Step 2B
Applicant argues their claims are similar to those in DDR Holdings. In DDR Holdings the case was eligible due to the unique problem introduced by integration of the abstract idea into the realm of computer implementation. The instant application has no such problem being created by implementation of the abstract idea onto a computer system and thus are mere instructions to apply the exception using a computer. Applicant’s claims do not present the same issue present in DDR as applicant asserts.
Applicant argues that the features of Claim 1 address a challenge of how to efficiently and effectively leverage 
Applicant argues that the steps, when viewed as a whole, provide meaningful features which transform the abstract idea into a patent-eligible application of the abstract idea. Examiner respectfully disagrees. The elements in combination do not add anything that is not already pre-sent when the steps are considered separately. At best, in combination the elements may describe an improvement to the business process of determining small short-term loans. See specification at paragraph [0001]. To which examiner noes the following: The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception:
“Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)

Drawing attention to the emphasized section, improvements in the judicial exception itself (e.g. a recited fundamental economic concept) is not an improvement in technology. In the current case, regardless of whether or not applicant’s invention improves loan determination systems via faster and more accurate short-term loan determination, improving a method, algorithm, or process of loan determination absent of any technological modification, would be an improvement to the business process of loan determination (e.g. via improvement of efficiency of loan determination), but does not improve computers or technology.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "…wherein the determining of the awarded loan amount includes…".  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret this to recite, “…wherein an awarded loan amount is determined and includes…” for purposes of examination.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Step 1 of the 101 Analysis:
Claims 1-6, 9-17, 19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a system, computer-readable media, and computer-implemented method for determining whether or not to approve a loan. These are a machine, article of manufacture, and process which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and similar versions are found in claims 1, 14, and 22:
Claims 1, 14, and 22:
“generating,…, a statistical model that includes multiple addends that are each a product of (i) a relationship attribute coefficient and (ii) a linear function with a slope of one and a constant of zero, wherein each relationship attribute coefficient corresponds to a respective relationship attribute and an argument of a corresponding linear function is the respective relationship attribute;”
“based on the initial borrower score, determining whether to replace one or more of the linear functions of the statistical model with one or more transformation functions;”
“in response to determining to replace a respective linear function of the statistical model with a transformation function, selecting, based on the initial borrower score, the transformation function from among a natural log transformation function, a logarithmic transformation function, a square root transformation function, a cube root transformation function, an exponential transformation function, a reciprocal transformation function, and a step transformation function that is configured to output a value based on comparing an argument to a threshold;”
“updating the statistical model by replacing the respective linear function with the transformation function;”
“determining an intermediate borrower score for the borrower by inputting the relationship attribute values for the borrower into the updated statistical model;”
“calculating,…, a probability of the borrower to repay a loan without having a predetermined number of days of delinquency based on the intermediate borrower score;”
“determining,…, that the loan is approved for the borrower in response to the probability being equal to or higher than an approval cutoff threshold;”
“determining,…, that the loan is denied for the borrower in response to the probability being less than the approval cutoff threshold.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components. That is, other than reciting “one or more processors”, “memory”, “computer-readable media”, “computer-implemented”, or “computing devices” nothing in the claims’ elements precludes the steps from practically being fundamental economic principles or practices. For example, but for the recited computer language, the limitations in the context of this claim encompasses mitigating risk. Mitigating risk is performed when a determination is made whether or not to approve a loan and when determining how much of a loan to give. If a claim limitations, under their broadest reasonable interpretation, covers fundamental economic principles or 
Dependent claims 2, 12 and 16 are directed to the following:
Claims 2 and 16:
“…wherein the generating the statistical model includes specifying and estimating the statistical model based on the historical borrower data using a selection equation that relates relationship attributes of the multiple borrowers to whether the multiple borrowers are delinquent on loans, and using a probit equation that quantifies corresponding relationship attributes belonging to each borrower of the multiple borrowers as being related to a classification of being delinquent on a corresponding loan or a classification of not delinquent on the corresponding loan.”
Claim 12:
“…determining an awarded loan amount based at least on an aggregated monthly deposit amount of the borrower at the financial institution.”
Claim 15:
“…determining a percentage of the aggregated monthly deposit amount of the borrower and additional loan amounts that are based on a tiered-value scale, tiers of which are based on a particular relationship value of the borrower and a credit score of the borrower, the additional loan amounts corresponding respectively to the tiers of the tiered-value scale, and the awarded loan amount being t5he sum of the percentage of the aggregated monthly deposit amount of the borrower and the additional loan amount that corresponds to the tier to which the borrower corresponds.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include fundamental economic principles or practices such as mitigating risk. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas
Dependent claims 4-6, 8, 11, 13, 15 and 21 include the following limitations which are not directed to any additional 
Claim 4:
“…wherein the historical borrower data includes one or more of relationship attributes of the multiple borrowers, the relationship attributes of a borrower of the multiple borrowers includes one or more of a length of relationship of the borrower with the financial institution, a payment history that includes a number of times the borrower paid open and closed loan payments on time, an aggregated deposit balance during a transactional period, whether a loan qualifier score resulted in the borrower being approved for a corresponding loan, or whether the borrower is delinquent in paying back the corresponding loan.”
Claim 5:
“…wherein the alternative loan approval process uses a heuristic model to determine whether to approval or deny loans to the multiple borrowers based on the relationship attributes of the multiple borrowers.”
Claim 6:
“…wherein historical borrower data is based on a sample set of borrowers selected from the multiple borrowers.”
Claim 8:
“…wherein applying a value transformation to a relationship attribute value includes applying a natural log transformation, a logarithmic transformation, a square root transformation, a cube root transformation, an exponential transformation, or a reciprocal transformation to the relationship attribute value.”
Claim 11:
All of claim 11
Claim 13:
“…wherein the awarded loan amount includes a percentage of the aggregated monthly deposit amount of the borrower and an additional loan amount that is awarded based on one or more of a particular relationship attribute value of the borrower or a credit score of the borrower.”
Claim 21:
“…wherein the relationship attribute values include additional direct deposit history that includes a 
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional elements:
Claim 1
“one or more processors”
“memory having instructions stored therein, the instructions, when executed by the one or more processors, cause the one or more processors to perform acts comprising:”
Claims 1, 14 and 22:
“receiving,…, a loan approval determination for a borrower that is seeking a loan;”
“retrieving,…, relationship attribute values of the borrower that each corresponds to a respective relationship attribute and an initial borrower score of the borrower;”
“retrieving, by…interacting with an independent data repository maintained by at least one financial institution or a third-party service provider, historical borrower data of multiple borrowers, wherein the historical borrower data includes direct deposit history that includes a number of direct deposits to accounts of which each of the multiple borrowers is a primary account holder and electronic transaction history that includes the number of electronic transactions for which the borrower is a primary account holder;”
 “…by a user interface software module of a computing device…”
“retrieving,…, relationship attributes of the borrower;
“…by a statistical model generation module of the computing device interacting with the user interface module…”
“…by a loan approval module of the computing device interacting with the borrower score module…”
“providing,…, data indicating that the loan is approved for the borrower or data indicating that the loan is denied for the borrower.”
“…for output by the user interface module interacting with the loan approval module…”
The computer components (processors, memory, computing devices, and various modules) are recited at a high level of generality (i.e. as a generic processor, generic memory,  generic computing device, and generic computer software modules) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea on a computer is not indicative 
The remaining steps are recited at a high-level of generality (i.e., as generally receiving, retrieving, and providing) such that it amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Dependent claims 3, 6-10, 12, and 17-19 contain the following additional elements:
Claims 3 and 17:
“…determining a Receiver Operating Characteristic (ROC) curve and values of associated Kolmogorov-Smirnov (K-S) statistic along the ROC curve based on the statistical model and a validation sub-sample of the historical borrower data to provide the relationship attribute coefficients.”
Claim 8:
“…wherein applying a value transformation to a relationship attribute value includes applying a natural log transformation, a logarithmic transformation, a square root transformation, a cube root transformation, an exponential transformation, or a reciprocal transformation to the relationship attribute value.”
Claim 9:
“…wherein applying a value transformation to a relationship attribute value includes comparing the relationship attribute value to a predetermined threshold value, and assigning a new value to take place of the relationship attribute value when the relationship attribute value is less than, more than, or equal to the predetermined threshold value.”
Claims 10 and 19:
“…applying a distribution function to the borrower intermediate score that is calculated based on the corresponding relationship attribute values of the borrower…”
“…evaluating the distribution function to generate a numerical approximation of a probability value that indicates the probability of the borrower to repay the loan without having the predetermined number of days in delinquency.”
Claim 12:
“…determining an awarded loan amount based at least on an aggregated monthly deposit amount of the borrower at the financial institution.”
These elements are recited at a high level of generality (i.e., as simply determining, simply adjusting, simply applying, simply multiplying, simply combining, simply comparing, simply evaluating, and simply determining) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not 
Step 2B of the 101 Analysis:
The computer components mentioned above are disclosed in applicant’s specification (See paragraphs [0011] and [0020]-[0022] of the specification). The components are described as general purpose computers and descriptions with generic types of memory and processors. Therefore, by applicant’s own admission the components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, 
(for receiving/retrieving/providing various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
(for adjusting data) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for various mathematical and statistical steps) Performing repetitive calculations, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.




Conclusion                                                                                                                                                                 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Showalter (US 2015/0026035 A1) discloses various data analytics for use in loan treatment.
Kremen (US 2012/0191596 A1) discloses approving or denying a loan based on a predetermined cutoff threshold.
Loganathan et al. (US 2016/0104238 A1) discloses analyzing deposit history including direct deposits and sequences of deposits of borrowers in order to originate a loan.
Freeman (US 2004/0030629 A1) discloses using a probit regression of an individual’s past payment behavior to identify a consumer’s credit risk.
Chen (US 2014/0222737 A1) discloses the use of Kolmogorov-Smirnov test with Receiver Operating Characteristic curve information to determine a sufficient model to use for a loan application with a given training data set.
Shifman (US 2014/0279387 A1) discloses a sample population to estimate risk and also teaches adjusting predicted probability to correct for self-selection bias for loan defects.
Bradley (US 8,401,868 B1) discloses a mathematical transform that determines a score which indicates the likelihood that the borrower’s stated income is faulty. Bradley discloses a computing platform multiplying the variables by their corresponding coefficients to determine the income score. Bradley discloses a computing platform summing all the products and obtaining the difference 
Cotton (US 8,370,241 B1) discloses a credit model that describes a distribution of a first financial variable representing a default probability of a credit instrument wherein the first financial variable represents the probability of survival of a debt instrument from a time zero to various times.
Blanchard et al. (US 8,738,519 B2) discloses storing customer information such as location information, length of time they have been a customer of a financial institution, types of accounts they hold, and types of services or products associated with the customer.
Van Luchene (US 2013/0143644 A1) discloses a game server establishing limits for additional borrowing that can be based on a total monthly payment amount.
Bayne (AU 2008/309122 B2) discloses qualifying for a loan when the account regularly receives direct deposits and that loan being based on the percentage of the next estimated deposit. Bayne discloses awarding a loan based on additional factors such as a number of direct payroll deposits from a single source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691